Citation Nr: 1021743	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  00-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim for service connection for a right 
shoulder disability.

In a February 2006 decision, the Board denied, in pertinent 
part, the Veteran's claim for service connection for a right 
shoulder disability.  The Veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2007 Order, the Court granted a Joint 
Motion for Remand and vacated and remanded the matter for 
compliance with the instructions in the Joint Motion.

Pursuant to the Joint Motion for Remand, under the duty to 
assist, in November 2007, the Board remanded the case for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDINGS OF FACT

A chronic right shoulder disability, to include degenerative 
changes of the right shoulder, did not have had onset during 
service; degenerative changes of the right shoulder were not 
manifested to a compensable degree within one year from the 
date of separation from service; and a current right shoulder 
disability is unrelated to any injury, disease, or event of 
active service origin.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

At the time of the March 1999 rating decision, the Veterans 
Claims Assistance Act of 2000 (VCAA) requirements were not 
yet in effect.  However, prior to the readjudication of the 
claim, the RO sent correspondence in June 2004; a rating 
decision in March 1999; a statement of the case in March 
2000, and a supplemental statement of the case in March 2005.  
Those documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  
VA made all efforts to notify and to assist the appellant 
with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Furthermore, the Board finds that if there is 
any deficiency in the notice to the Veteran or the timing of 
the notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The Board remanded the case for the purpose of 
attempting to obtain private treatment records pertaining to 
right shoulder surgery after service, but the Veteran did not 
respond to requests that he provide authorization forms.  VA 
has also obtained a medical examination and medical opinion 
in relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran contends that he has a right shoulder disability 
that is related to a history of recurrent dislocation of his 
right shoulder during his period of active service. 

The service treatment records show that in June 1971, the 
Veteran sought emergency medical treatment for right shoulder 
pain.  Physical examination resulted in an assessment of 
"rule out dislocation."  X-ray examination of the right 
shoulder revealed no significant abnormalities.  The 
remainder of the service treatment records do not contain a 
complaint, history, or finding of a right shoulder 
abnormality, and on expiration of term of service (ETS) 
examination in July 1971, the Veteran's shoulder was 
evaluated as normal. 

The report of a VA examination conducted in February 1972 
reflects that the Veteran's shoulders were found to be normal 
on physical examination.   

Relatively recent post-service medical records reflect that 
the Veteran reported a history of recurrent dislocation of 
his right shoulder. These records also reflect that he 
reportedly underwent surgical correction of a right shoulder 
disability in the 1980's or early 1990's.  On VA examination 
in November 2000, the Veteran was diagnosed with a history of 
recurrent dislocation of the right shoulder, and mild 
degenerative changes of the right shoulder, by X-ray. 

On VA examination in August 2009, the Veteran complained of 
problems with the shoulder, including dislocation of the 
shoulder, due to in-service trauma to the shoulder incurred 
during a fall.  He reportedly underwent right shoulder 
arthroscopy to prevent dislocations some years after service.  
Following an examination of the Veteran and a review of the 
claims file, the examiner diagnosed recurrent dislocation of 
the right shoulder post-arthroscopy, and degenerative joint 
disease, by X-rays.  The examiner noted that the June 1971 X-
rays of the right shoulder were normal, and the separation 
examination in July 1971 was silent with regards to a right 
shoulder condition.  Post-service, in February 1972, the 
Veteran had a negative physical examination of the shoulders.  
Given the absence of documented trauma or dislocation of the 
right shoulder in service, to include X-rays and a separation 
examination that were silent for a right shoulder condition, 
and the lack of treatment for the right shoulder until 
several years after service, the examiner opined that the 
right shoulder disability was not at least as likely as not 
causally related or etiologically related to the right 
shoulder symptoms for which the Veteran was treated in 
service.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

The Board notes that while the service treatment records show 
an incident of treatment for right shoulder pain, X-rays of 
the right shoulder revealed no abnormalities, and on ETS 
examination the Veteran's shoulder was evaluated as normal.  
Thus the service treatment records lack the combination of 
manifestations sufficient to identify any right shoulder 
abnormality/disorder and sufficient observation to establish 
chronicity in service as distinguished from merely isolated 
findings.  As chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).

After service, complaints of right shoulder pain were noted 
in 1972, however, in  February 1972 the Veteran has a 
negative physical examination of the shoulders.  While the 
Veteran reportedly underwent surgical correction of a right 
shoulder disability in the 1980's or early 1990's, there is 
no medical evidence of treatment prior to November 2000, when 
he was diagnosed with mild degenerative changes of the right 
shoulder.  The absence of documented findings related to the 
right shoulder from 1971 to 2000, weighs against continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms 
constitutes negative evidence and opposes the claim.  Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002). 

To the extent that the Veteran asserts continuity of 
symptomatology, the Board finds that the evidence of 
continuity fails not only because of the lack of 
documentation, rather the assertion of continuity is less 
probative than the negative evidence such as the normal 
separation examination and the normal VA examination in 1972, 
and continuity of symptomatology is not established under 38 
C.F.R. § 3.303(b).  Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).

Also, the record shows that degenerative changes of the right 
shoulder were first documented well beyond the one-year 
presumptive period for arthritis as a chronic disease.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Although the Veteran is competent to describe his symptoms 
such symptoms as shoulder pain, the diagnosis of the type of 
arthritis and the medical causation is not subject to lay 
observation.  The determination as to the presence, type, and 
cause of arthritis is medical in nature and not capable of 
lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The current 
diagnosis of degenerative changes of the right shoulder was 
based on X-rays.  Therefore, the current right shoulder 
condition is not a simple medical condition that a lay person 
is competent to identify as a lay person is not qualified 
through education, training, or experience to interpret 
diagnostic tests.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The determinative question involves medical causation.  
Therefore, medical evidence of an association or link between 
a right shoulder condition, first shown after service, and an 
injury, disease, or event in service, is needed and a lay 
assertion on medical causation is not competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2009). 

On the question of medical causation, medical evidence of an 
association or link between a right shoulder disability, 
first diagnosed after service, and an injury, disease, or 
event in service, the VA examiner expressed the opinion that 
the right shoulder disability was not at least as likely as 
not causally related or etiologically related to the right 
shoulder symptoms for which the Veteran was treated in 
service.  
The examiner based the opinion on a review of the service 
treatment records, post-service medical records, X-rays of 
the right shoulder, physical examination of the Veteran, and 
the Veteran's report of a in-service right shoulder injury 
with onset of pain in service.  The examiner explained that 
the service treatment records failed to document trauma or 
dislocation of the right shoulder in service, and a right 
shoulder disability was not found by X-rays or on separation 
examination.  Moreover, a right shoulder condition was not 
documented until several years after service.  That medical 
evidence is uncontroverted and opposes, rather than supports, 
the claim.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
right shoulder disability, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


